Citation Nr: 1735359	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  07-24 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease (DJD).

2.  Entitlement to service connection for lumbar spine degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to January 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2006 rating decision in which the RO denied service connection for a right knee disability and for a back disability.  In November 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in July 2007.  

In March 2010, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of that hearing is of record.

In May 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny each claim (as reflected in a June 2011 supplemental SOC (SSOC)) and returned these claims to the Board for further consideration.

In August 2011, the Board denied the claims on appeal.  The Veteran appealed the August 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court issued a Memorandum Decision, setting aside the Board's decision, and remanding the claims to the Board for further proceedings consistent with the decision.

In July 2013, the Board again remanded the claims on appeal to the RO, via the AMC, for further action consistent with the Court's Memorandum Decision, to include additional development of the evidence.  After accomplishing further action, , the AMC continued to deny each claim (as reflected in a November 2013 SSOC) and returned these claims to the Board for further consideration.

In April 2014, the Board again denied the claims on appeal.  The Veteran appealed the April 2014 Board decision to the Court.  In May 2015, the Court issued a Memorandum Decision, setting aside the Board's decision, and remanding the claims to the Board for further proceedings consistent with the Court's decision.

In January 2016, the Board again remanded the claims on appeal for further action consistent with the Court's Memorandum Decision, to include affording the Veteran another VA examination.  The Veteran was afforded a VA examination in September 2016.  After accomplishing further action, the RO continued to deny each claim (as reflected in a January 2017 SSOC) and returned these claims to the Board for further consideration.

As for the matter of representation, the Board notes that the Veteran previously was represented by the American Legion.  However, in July 2015, the Veteran granted a power-of-attorney in favor of private attorney Michael Viterna, who has since submitted written argument on his behalf.  The Board has recognized the change in representation.

While the Veteran previously had a paper claims file, the Veteran's appeal is now fully being processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.  In pertinent part, June 2013 and February 2014 briefs prepared by the Veteran's prior representative of record have been associated with the Veteran's Virtual VA file.  The May 2015 Court decision and associated documents are located in VBMS.  All record have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The totality of the evidence-to  include the generally credible lay assertions of continuous symptoms, and conflicting, but relatively evenly balanced medical etiology opinions of record- indicates that it is at least as likely as not that the Veteran's current right knee DJD is related to his service.

3. The totality of the evidence-to include the generally credible lay assertions of continuous symptoms, and conflicting, but relatively evenly balanced medical etiology opinions of record-indicates that it is at least as likely as not that the Veteran's current lumbar spine DDD is related to his service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right knee DJD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar spine DDD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Given the fully favorable resolution of the claims for service connection for right knee and back disabilities, the Board finds that all necessary actions in connection with each claim have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether the elements are met is based on an analysis of all pertinent evidence of record and the evaluation of its competency, credibility, and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).

Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established by demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)). 

Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.   

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the evidence of record in light of the above, and affording the Veteran the benefit of the doubt on certain elements of each claim-as discussed in more detail, below-the he Board finds that service connection for right knee and back disabilities is warranted.

      A.  Right Knee DJD

The Veteran is seeking service connection for right knee DJD.  In his statements of record and at the Board hearing, the Veteran reported experiencing right knee pain in service that has continued to the present.

The Veteran's service treatment records reflect several complaints of knee pain during service.  In June 1987, the Veteran was seen for bilateral knee soreness and stiffness that began after lifting weights three days earlier and he reported a two-year history of bilateral knee locking.  In December 1989, the Veteran complained of right knee pain of four weeks' duration.  In September 1990, the Veteran was treated for bilateral knee pain that began in April or May 1990 and was diagnosed with patellofemoral syndrome and referred for physical therapy.  November 1990 physical therapy note indicates that the bilateral knee pain was "slowly resolving."  
In July 1992, the Veteran complained of swelling in both legs from "knees down."

The Veteran filed his current, initial claim in January 2006.  In support of his claim, he submitted August 2006 private treatment records from Falana P. Carter, M.D, which reflects a work-related injury of the right knee in September 2005.  An MRI revealed findings suggestive of medical collateral ligament laxity, a medial meniscus tear, osteochondral change of the anterior aspect of the lateral femoral condyle, and a small joint effusion and tiny Baker's cyst.  In October 2005, the Veteran underwent arthroscopic surgery of the right knee, which revealed arthritis in the Veteran's right knee. 

A January 2006 private medical record from Sheldon L. Cohn, M.D. reflects that the Veteran was advised that he also had arthritis of the right knee, which was not related to his work injury.  He also indicated that the Veteran would require a total knee replacement, which was also not related to his work injury.  In a June 2006 private medical record from Dr. Cohn, he noted his impression that the Veteran exacerbated his pre-exiting arthritis in the right knee. 

In an October 2006 letter, Kim K. Fuller, a private chiropractor, opined that after reviewing the medical records presented by the Veteran from March 1986 to November 1990, it was "highly probable" that he continued to have patellofemoral syndrome since service and his right knee was now status-post right medial meniscus tear.  She continued that the examination of the Veteran's right knee at this time is consistent with the previous military examinations with myofascial findings and episodic periarticular swelling being more prominent now.  She concluded that the Veteran's history of aggravating factors, such as climbing ladders, was consistent with a patellofemoral problem. 

In a November 2006 letter, Dr. Cohn indicated that he had reviewed the Veteran's medical records in his chart and the history given by the Veteran.  The Veteran had reported that he had been treated for patellofemoral syndrome.  In October 2005, he underwent arthroscopic evaluation and treatment.  The examiner opined that "to a degree of medical certainty, I believe it is possible that the veterans [sic] current condition was service connected."  He indicated that findings in October 2005 were typical for articular cartilage lesions of degenerative arthritis.  Dr. Cohn concluded that "[a]lthough he may have performed activities in the military which precipitated some of these arthritic changes, amongst the choices you have given for me for question A, I would choose possible." 

The Veteran was afforded a VA fee-based examination in June 2007.  A contemporaneous x-ray of the right knee was negative.  The examiner found that the Veteran's right knee was not related to service.  He indicated that there was no evidence of right knee injury.  The examiner also indicated that the Veteran's obesity could significantly contribute to joint problems of any weight bearing joints including the knees. 

During the March 2010 Board hearing, the Veteran testified that he had right knee pain during service and that he continued to have right knee pain off and on since discharge.  He stated that he treated himself with over-the-counter pain medication.

In May 2010, the Board remanded the case for a new VA examination and found the June 2007 VA examination to be insufficient.  Specifically, the Board found that June 2007 examiner incorrectly stated that the Veteran had not been treated for right knee pain or diagnosed with patellofemoral syndrome during service.  

In November 2010, the Veteran underwent an additional VA examination.  The examiner noted the Veteran's treatment for right knee pain and diagnosis of patellofemoral syndrome during service.  X-rays revealed degenerative changes with mild to moderate narrowing of the femorotibial compartments.  The impression was degenerative joint disease of the right knee.  The examiner opined that the Veteran's current right knee disability was less likely as not caused by service.  The examiner rationalized that the Veteran did not complain of any knee issue until long after his discharge from service.  Moreover, he worked physically demanding jobs for many years and his current problems could be the result of civilian injuries. 

As discussed above, in accordance with the Court's Memorandum Decision, the Board remanded this case again to obtain additional medical records and afford the Veteran another VA examination in light of the additional evidence. 

In support of his claim, the Veteran submitted additional private treatment records from a private chiropractor dated from September 2005 to June 2011 that continued to show treatment for the Veteran's right knee.  The September 2005 initial evaluation showed that Veteran initially presented to a private chiropractor on referral for recurrent right knee pain following a work-related injury in September 2005.  The Veteran also gave a history of bilateral knee problems during his eight year military career. 

On remand, the Board found the November 2010 VA examination inadequate and afforded the Veteran another VA examination in September 2013.  The claims file was available for review.  After examining the Veteran, the examiner diagnosed right knee degenerative joint disease status post right knee injury on job in 2006 and arthroscopic surgery.  The examiner opined that the Veteran's right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner summarized all of the relevant evidence of record, including the private opinions.  The examiner indicated that since the June 2007 x-ray of the right knee was negative, "it was certainly felt that the Veteran's knee problems started much later than the time he separated from service in 1993."  The examiner rationalized that the Veteran did not seek any help until after 2000 and that the Veteran was able to work as a Guard at the Department of Corrections for four to five years and had to make 25 to 30 minute rounds every two to three hours, and he could not have worked that job if he already had severe problems with the knee.  The examiner also observed that the Veteran was seen for the left knee many more times than the right knee in service for which he was not claiming service connection.  The examiner further observed the on the job injury in 2005 and also noted that the Veteran gained over 100 pounds since separation and the knees were weight bearing joints.  He also found that the Veteran's activities as a Guard also certainly contributed to his current knee problems.  Given the above, the examiner concluded that the Veteran's right knee problem started in 2005/2006 with an injury to the right knee meniscus.  

In April 2014, the Board issued a decision in which it found that the Veteran's statements of continuing right knee symptoms since service were not credible because they were inconsistent with certain evidence of record and discounted the positive medical opinions.  

In May 2015, the Court issued a Memorandum Decision remanding the service connection claim back to the Board.  The Court found that the Board provided inadequate reasons or bases for finding the Veteran's statements of continuity of symptoms not credible.  The Court also found the September 2013 VA medical opinion to be inadequate.  The Court reasoned that the September 2013 VA medical opinion was based on inaccurate factual premise that the Veteran only complained about his right knee many years after service.  The Court cited to five occasions during service where the Veteran sought treatment for bilateral or right knee symptoms. 

In accordance with the Court's Memorandum Decision, the Board again remanded this claim to afford the Veteran another VA examination in September 2016.  The claims file was available for review.  After examining the Veteran, the examiner diagnosed right knee degenerative joint disease and right knee patellofemoral pain syndrome.  The examiner opined that the Veteran's right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  However, the examiner rationalized that the Veteran's STRs document mostly left knee problems and that the Veteran did not mention right knee problems on his separation exam.  The examiner further noted, "[i]t is still feel [the Veteran's] current knee [degenerative joint disease] [r]ight side found in arthroscopic surgery and 2010 found left knee [degenerative joint disease] and with history of obesity less likely secondary to the knee pain in service."  The examiner concluded that given the extensive documentation of knees in service and Dr. Cohn's opinion, "one wonders current knee [degenerative joint disease] could it be contributed partially by knees pain in service...."

Considering the above-cited evidence in light of the governing legal authority, the Board finds that the claim for service connection for right knee DJD, is warranted.

First addressing the in-service injury or disease requirement, the Veteran's STRs, discussed above, document several references to Veteran's in-service right knee problems. 

The evidence must also establish current disability.  The Veteran was diagnosed with degenerative joint disease in his right knee by the VA examiner in November 2010. 

Thus, the remaining question is whether the Veteran's current right knee DJD is medically-related to service.

As indicated, in this case, the Veteran has asserted that he had right knee pain during service and that he continued to have right knee pain off and on since discharge.  He stated that he treated himself with over-the-counter pain medication.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  Having reconsidered the evidence based on the facts stipulated by the Court and with the collective medical evidence generally supporting the Veteran's statements despite some minor inconsistencies, the Board also finds the Veteran credible.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such assertions, if competent and credible, must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In evaluating such evidence, as mentioned above, it is noteworthy that the Veteran's STRs document that he sought treatment several times during service complaining of problems with his right knee, including when seeking treatment for both knees.  These STRs also document a span of three years during service in which the Veteran sought treatment for his right knee.  Additionally, the Veteran's private chiropractor and Dr. Cohn both attributed the Veteran's right knee disability to his service after a review of the Veteran's STRs, post service medical records, and examining his right knee.  On the other hand, four VA medical opinions concluded that the Veteran's right knee disability was not related to his service and noting several reasons mentioned above. 

The credibility and weight to be attached to medical opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to medical opinion evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See  Black v. Brown, 10 Vet. App. 279 (1997);; Guerrieri, 4 Vet. App. 467.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).

In this case, the Board finds that the Veteran's private chiropractor and Dr. Cohn's collective opinions should be accorded at least as much probative weight as the VA physician's opinions.  The VA examiners, Dr. Cohn, and the private chiropractor are competent professionals who have each evaluated the Veteran, provided an opinion within his or her area of expertise, and rationale for the opinion provided.  See Nieves-Rodriguez, supra; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Each professional provided an opinion based upon essentially the same medical history and assertions.  

To the extent that the private opinions are flawed, they, nevertheless, constitute competent evidence of some probative value on the question of whether there exists a medical nexus between the Veteran's right knee DJD and his in-service treatment for right knee pain and swelling.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  Alternatively, all four VA medical opinions were found insufficient in some manner by either the Court or the Board for reasons mentioned above.  Again, however, these medical opinions do constitute competent evidence that is of some-albeit, diminished-probative value.  

For all the foregoing reasons, the Board finds that the competent but contrary etiology opinions of record are all flawed in some manner, and are entitled to relatively equal probative weight.  

Admittedly, the evidentiary record does not contain a single, sufficiently definitive medical etiology opinion-based on full consideration  of documented medical history and assertions, and supported by complete, clearly-stated rationale-that addresses the relationship between the Veteran's current right knee DJD and his military service.  In light of this, and given the noted deficiency in the VA opinions of record, further action could be undertaken with a view towards development of the claim to obtain further medical opinion.  However, to do so in this case would only serve the purpose of obtaining further negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  

Here, the Board finds that the collective  lay and medical opinion and other evidence of record, although not unequivocal, has nonetheless placed the totality of the evidence weighing for and against the claim in in relative equipoise.  Under these circumstances, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

Given the totality of the evidence in this case, to include the generally credible lay assertions, and competent medical opinion and other evidence discussed above, with resolution of all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that service connection for right knee DJD is warranted.


B.  Lumbar Spine DDD

The Veteran is also seeking service connection for a lumbar spine DDD.  He also avers that he experienced back pain in service that has continued to the present.

The Veteran's service treatment records reflect that he complained of back pain during service.  In March 1986, he complained of a 4-day history of low back pain, which was thought to be exercise-related.  Discomfort on range of motion was noted along with muscle spasm. 

The Veteran filed his current claim in January 2006.  An August 2004 treatment record from Dr. Carter shows that the Veteran complained of back pain.  At that time, the Veteran reported that his back pain had started 48 hours ago.  A December 2004 medical report reflects a complaint of low back pain off and on at work.  In a May 2005 treatment record, the Veteran stated that he has experienced intermittent back pain since 1993.  A June 2005 record again showed complaints of back pain off and on for years.  Follow up record continue to show complaints of back pain.  A July 2005 private MRI showed mild disc bulge of the L5-S1 level which in combination with mild facet and ligamentum flavum hypertrophy produces mild to moderate bilateral foraminal narrowing without nerve root impingement.  There was no evidence of canal stenosis or significant interval change since an August 2002 MRI. 

In a September 2006 letter, Dr. Carter noted that the Veteran had a long history of back pain.  Per available documentation in 2002, the Veteran had indicated that the back pain had been ongoing for years.  The examiner stated that MRIs taken in 2002 and 2005 revealed some disc bulge of the lumbar spine and foraminal narrowing.  Dr. Carter opined that the MRI findings coincided with the Veteran's account of back pain during service.

The Veteran was afforded a VA fee-based examination in June 2007.  The examination report reflects that the Veteran complained of low back pain since November 1999.  The examiner opined that the disc bulge shown on MRI did not explain the Veteran's back pain.  A contemporaneous x-ray was normal.  The examiner did not find any pathology on examination and indicated that given the normal examination, there was no current diagnosis of a low back disability.  The examiner observed that the July 2005 MRI revealed no significant pathology, as there was no evidence of degenerative disc disease, herniated nucleus pulposus or lumbar spondylosis and spondylolisthesis.  The examiner concluded that the Veteran's complaints of lower back pain in recent years were less likely than not related to his military service.  He further observed that the Veteran was very obese and this risk factor alone could significantly contribute to the development of lower back pain.

An April 2008 private MRI again revealed small disc bulge and facet arthropathy L5-S1 producing mild encroachment of the neural foramina without significant interval change; and tiny disc bulge L4-5 without significant interval change.  Treatment records from Dr. Fuller also showed complaints of low back pain.  

During the March 2010 Board hearing, the Veteran testified that he was treated for back pain during service and that he continued to have back pain off and on after he was discharged from service.  He also reported treating himself with over-the-counter pain medication.  He asserted that his back pain progressively worsened following service, culminating with the 2002 MRI, which revealed a disc bulge.  He also stated his belief that his current back pain is related to his military service. 

In its remand, the Board found the June 2007 VA examination inadequate because the examiner did not provide sufficient rationale for his opinion, and the Veteran was provided a new VA examination on remand in November 2010.  The claims file was reviewed.  The Veteran reported the same symptoms of off and on back pain since service.  He indicated that he was diagnosed with degenerative disc disease in 2005.  A contemporaneous x-ray report reflected minimal scoliosis and minor degenerative changes.  Disc spaces were normal in height.  The impression was recurrent low back sprain with mild degenerative changes.  The examiner opined that the Veteran's current back disability was less likely as not caused by service.  The examiner rationalized that the Veteran did not complain of back issues until long after his discharge from service.  In addition, he had worked many years at physically demanding positions, such as his current position as a sanitation worker.  The examiner noted that the Veteran's current problems could be the result of civilian injuries.  The examiner ultimately concluded that he "[does] not feel [the Veteran's] conditions are likely to be related to his service connected complaints, although it is possible that they are."

As noted above, the Court remanded this claim to obtain additional private treatment records identified at the Board hearing.  Subsequent to this Court Decision, the Veteran submitted additional private treatment records dated from May 1996 to February 2002 from Michael L. Tucker, M.D.  These records showed that the Veteran presented with severe back pain in November 1999.  He also submitted private treatment records from Alan R. Kunkel, M.D.  Significantly, these records showed that the Veteran presented as a new patient in June 2002.  At that time, the Veteran reported back pain and that he had injured his back years ago while on the job picking up a heavy object incorrectly.  Follow up treatment records from Bayview Medical Center (Bayview) continued to document complaints of back pain, including an emergency room visit in 2003.  Importantly, an August 2012 record noted a history of periodic low back pain due to past injury while in the military.

Again, pursuant to the Court's Memorandum Decision, in July 2013, the Board remanded the claim to obtain additional private treatment records.  The Board also found that the Veteran should be afforded a new VA examination as the additional private treatment records identified in the Court decision may show prior complaints.  Moreover, the most recent examiner expressed that he did not feel that the conditions were related to the Veterans' service-connected complaints, but then stated that it was possible that they were.  These apparently contradictory statements were deemed to diminish the probative value of the opinion obtained on examination.

The Veteran was afforded another VA examination in September 2013.  A contemporaneous x-ray showed no acute fractures or listhesis.  The vertebral heights and intervertebral disc spaces were preserved and the sacroiliac joint were normal in appearance.  There was also no soft tissue abnormality.  The impression was no findings to explain the Veteran's low back pain.  The examiner diagnosed lumbar degenerative joint disease from 2010.  After examining the Veteran, the examiner opined that the Veteran's claimed back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He observed that the June 2007 x-rays were normal and that he "certainly felt that the Veteran's back problems started much later than the time he separated from service in 1993.  He did not seek any help until after 2000." 

In April 2014, the Board issued a decision in which it found that VA had substantially complied with the July 2013 Board remand order by obtaining a September 2013 VA medical opinion, which it deemed adequate.  The Board also found that the Veteran's statements of on and off pain since service and the Veteran's claims for self-medication were not credible because they were inconsistent with certain evidence of record and discounted the positive medical opinions.

In the May 2015 Memorandum Decision, the Court found that the Board provided inadequate reasons or bases for finding the Veteran's statements of continuity of symptoms not credible.  The Court also found the September 2013 VA medical opinion to be inadequate.  The Court reasoned that the September 2013 VA medical opinion was based on inaccurate factual premise and that the Board's reasons for finding the Veteran incredible were inadequate. 

In accordance with the Court's Memorandum Decision, the Board remanded this claim to afford the Veteran another VA examination in September 2016.  The claims file was available for review.  After examining the Veteran, the examiner opined that the Veteran's lumbar spine DDD was less likely than not related to his service because the Veteran only had one occurrence of back issue during service, the Veteran did not note back problems during his separation examination, and that there was a gap after service where the Veteran did not seek medical treatment for his back.  

Considering the pertinent evidence in light of the governing legal authority, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for lumbar spine DDD is warranted.  

First addressing the in-service injury or disease requirement, the Veteran's STRs, discussed above, document the Veteran's in-service back problems. 

The evidence must also establish current disability.  As confirmed by the November 2010 VA examiner, the e Veteran was diagnosed with degenerative disc disease in 2005.  

Thus, the remaining question is whether the Veteran's current lumbar spine DDD is medically-related to service-to include the problems noted therein.

As indicated in this case, the Veteran has asserted and the STRs document that he had lower back pain during service and that he continued to have lower back pain off and on since discharge.  He stated that he treated himself with over-the-counter pain medication.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  Having reconsidered the evidence based on the facts stipulated by the Court and with the collective medical evidence generally supporting the Veteran's statements despite some minor inconsistencies, the Board finds the Veteran's assertions as to continuing symptoms since service are, generally, credible.  See, e.g., Layno , 6 Vet. App. at  470; ; Grottveit,  5 Vet. App. at 93.  However, such assertions, if competent and credible, must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In evaluating the evidence mentioned above, it is noteworthy that the Veteran's STRs document that he sought treatment for a back problem during service.  Additionally, medical records from Dr. Tucker in November 1999, Dr. Kunkel in June 2002, and Bayview document the Veteran has sought treatment for his back several times throughout the years.  In a September 2006 letter, Dr. Carter also notes the Veteran's long history of back pain and attributed the Veteran's back pain to his military service.  Alternatively, four VA medical opinions concluded that the Veteran's lumbar spine DDD was not related to his service noting several reasons mentioned above.

Considering pertinent factors for weighing medical opinions, outlined above, in this case, the Board finds that Dr. Carter's opinion should be accorded at least as much probative weight as the VA physician's opinions.  The VA examiners and Dr. Carter are competent professionals who have each evaluated the Veteran, provided an opinion within his or her area of expertise, and rationale for the opinion provided.  See Nieves-Rodriguez, supra; Stefl, supra.  

To the extent that the private opinions are flawed, they nevertheless constitute competent, and somewhat probative evidence of a nexus between the Veteran's lumbar spine DDD and his in-service treatment for back problems.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  

The Board also acknowledges that the June 2007, November 2010, and September 2013 VA medical opinions were found insufficient in some manner by either the Court or the Board for reasons mentioned above.  As for the September 2016 examiner's opinion, the Board notes that the examiner did not consider the Veteran's statements that he had back pain on and off since leaving service and that he treated his back through over-the-counter pain medication.  Instead, the VA examiner's opinion was based at least in part on the absence of continuity of treatment since service.  It is continuity of symptomatology, rather than continuity of treatment, that is important.  An opinion based on the absence of treatment records without consideration of a Veteran's competent reports is insufficient.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Again, however, these medical opinions do constitute competent evidence that is of some-albeit, diminished-probative value.  

The Board thus finds that the competent but contrary etiology opinions of record are all flawed, in some respect, and are entitled to relatively equal probative weight.

The Board also acknowledges that the evidentiary record does not contain a single, sufficiently definitive medical opinion-based on  full consideration  of all documented evidence and assertions, and supported by complete, clearly-stated rationale-that addresses the relationship between the Veteran's current lumbar spine and his military service.  In light of this, and given the noted deficiencies in the VA opinions of record, further action could be undertaken with a view towards development of the claim to obtain further medical opinion.  However, to do so in this case would only serve the purpose of obtaining further negative evidence.  See Mariano, 7 Vet. App. at 31.  

Here, the Board finds that the collective lay and medical opinion and other evidence of record weighing both for and against the claim, although not unequivocal, has nonetheless placed the totality of the evidence in  relative equipoise.  Under these circumstances, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

Given the totality of the evidence in this case, to include the generally credible lay assertions and the competent medical opinion and other evidence discussed above, and with resolution of all reasonable doubt on certain elements of the claim in the Veteran's favor, the Board finds that service connection for lumbar spine DDD is warranted.





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a right knee DJD is granted.

Service connection for lumbar spine DDD is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


